Citation Nr: 1225701	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-19 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active service from November 1969 to November 1977.  He died in January 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the appellant's claim.  The Veteran died on January [redacted], 2008, at the age of 58 from lung cancer due to or as a consequence of chronic obstructive pulmonary disease (COPD).  At the time of the Veteran's death, service connection had been established for laryngitis and pharynx injury with aphonia, evaluated as 100 percent disabling; labyrinthitis with vertigo, evaluated as 30 percent disabling; bilateral hearing loss, evaluated as 10% disabling; tinnitus, evaluated as 10% disabling; otitis media of the right ear, evaluated as 10% disabling; sinusitis, evaluated as 10% disabling; and bilateral tympanic membrane perforation, post-operative tympanomastoidectomy of the right ear, evaluated as 0% disabling.  The Board observes that the Veteran was receiving a total combined service-connected disability eavlution since June 19, 2000.

The appellant contends that the Veteran's lung cancer was the result of in-service herbicide exposure.  Although the death certificate lists the Veteran's lung cancer as being due to or a consequence of COPD, the Board does observes that lung cancer is a disease presumptively related to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309(e) (2011).  

In an attempt to verify the appellant's claim that the Veteran was exposed to herbicides in service, the RO contacted the United States Army and Joint Services Records Research Center (JSRRC) to confirm the Veteran's service in the Republic of Vietnam.  A response received in August 2008 indicates that the JSRRC was unable to determine whether or not the Veteran served in the Republic of Vietnam.

The Veteran's personnel records show that he was stationed at Nakhon Phanom Royal Thai Air Force Base (RTAFB) at least from May 1971 to October 1972 as evidenced by performance evaluations for that time period.  His performance evaluation from May 1971 to February 1972 shows that he was stationed with the 18th Special Operations Squadron.  The performance evaluation from July 1972 to October 1972 shows that he was stationed with the 56th Organizational Maintenance Squadron (OMS).  There is nothing in the description of his military duties that confirms exposure to herbicides.

The Board observes that, with regards to alleged herbicide exposure in Thailand, there are specific development procedures required by the VA Adjudication Manual and Manual Rewrite (M21-1MR) concerning verification of exposure to herbicides in such instances.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to satisfy its duty to assist when it failed to remand the case for compliance with the evidentiary development called for by M21-1MR).

VA has developed specific evidentiary procedures to verify whether a veteran was exposed to herbicides in locations other than Vietnam.  Recently, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), was adopted for application for claims involving exposure to herbicides in Thailand.  If the veteran served in the U.S. Air Force in Thailand during the Vietnam Era at one of the RTAFBs, including the one at Nakhon Phanom, he did not participate in certain activities near the air base perimeter, and he did not serve at a U.S. Army base in Thailand, a copy of Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in his claims file. 

If the appellant timely furnished information concerning the approximate dates, location, and nature of the alleged herbicide exposure and such exposure cannot be conceded based on the evidence of record, provided sufficient information to permit a search by the JSRRC has been provided, a request is to be sent to the JSRRC for verification of exposure to herbicides.  If the information provided by the appellant is insufficient, the case should be forwarded to the JSRRC coordinator for a formal finding that the information provided is insufficient to verify the veteran's exposure to herbicides in service.

As discussed above, the record reflects that the Veteran served at Nakhon Phanom RTAFB.  However, his personnel records do not show that his military occupational specialty (MOS) and military duties placed him at or near the perimeter of the base such that he was exposed to any herbicides used on the base.  Additionally, the appellant has not submitted any evidence as to whether the Veteran was at or near the perimeter of the base.  Thus, the evidence is not sufficient to show that the Veteran was exposed to herbicides used on the base due to his being at or near the perimeter of the base.  In this case, although the RO cited some portions of the "Memorandum for the Record" regarding herbicide exposure in Thailand in a November 2009 supplemental statement of the case (SSOC), no copy of the memorandum has actually been placed in the claims file.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(qq).  Also, it does not appear that the RO requested information from the JSRRC of herbicide exposure based on the Veteran's service in Thailand or requested that the JSRRC make a formal finding that the information provided was insufficient to verify the Veteran's exposure to herbicides in service in Thailand.  

Pursuant to the development outlined above, a copy of the memorandum should be placed in the claims file and a request for information regarding any herbicide exposure the Veteran may have had while stationed at Nakhon Phanom RTAFB should be sent to the JSRRC.  Thus, a remand is necessary to ensure compliance with the specific development for claims based on herbicide exposure in Thailand.  

In remanding for further development of herbicide exposure in Thailand, the Board observes that the appellant has indicated that the Veteran did land at a base in Vietnam and thus was exposed to herbicides in the Republic of Vietnam.  See, e.g., June 2009 substantive appeal.  The Veteran's personnel records do not confirm that he was in the Republic of Vietnam; as discussed above, the JSRRC was not able to confirm such service.  In this regard, the Board observes that VA examinations for the Veteran's various service-connected disorders show that he reported an in-service injury that reportedly occurred in Vietnam.  See, e.g., January 1978 and November 1999 VA examinations.  However, it is not clear from these examination reports whether the Veteran was referring to an injury that took place in the Republic of Vietnam or whether he was referring to the fact that he served during the Vietnam War.  Thus, absent confirmation either by service records, the JSRRC, or buddy statements, the Board cannot conclude that the Veteran was indeed exposed to herbicides in the Republic of Vietnam.  Therefore, the development for exposure in Thailand is necessary.

Additionally, the appellant's representative has argued that the Veteran's service-connected laryngitis and pharynx injury with aphonia--which was evaluated as 100 percent disabling at the time of the Veteran's death--contributed to his death.  See  June 2012 brief.  No medical information has been provided to support such assertion.  Indeed, the record is completely devoid of any medical evidence pertaining to the Veteran's death.  Therefore, as a remand is necessary for the development set forth above, on remand, the RO should obtain pertinent treatment records pertaining to the Veteran's lung cancer, his COPD, and his death.  In this regard, the Board observes that the Veteran's certificate of death indicates that he passed away while as an inpatient at the Jack C. Montgomery VA Medical Center (VAMC), which is located in Muskogee, Oklahoma.  Therefore, the Board finds that a remand is necessary to obtain those terminal VA records, in addition to any other pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Also, a medical opinion as to whether any of the Veteran's service-connected disabilities contributed to his death or whether his lung cancer and/or COPD were related to his active service has not been obtained. Due to the complex medical issues involved in this case, the Board finds that a remand is also warranted as a medical opinion is necessary to substantiate this claim. 38 U.S.C.A. § 5103A(a)(1).  

Furthermore, the Board observes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims (Court) has issued a decision regarding the general notice requirements for claims for disability and indemnity compensation (DIC) under the VCAA. Hupp v. Nicholson, 21 Vet. App. 342 (2007). The Court held that VCAA notice for DIC claims must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his/her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Id. at 352-53.

In April 2008, the appellant was sent a VCAA notice letter in response to her application for benefits.  Also, in March 2009, she was issued a second letter purportedly to comply with the notice elements set forth in Hupp.  Significantly, while the correspondence lists some of the disabilities for which service connection had been granted at the time of the Veteran's death, the letter does not list all.  [The Veteran's service-connected sinusitis was not listed.  Indeed, in the appealed rating decision and the April 2009 statement of the case, the RO lists all service-connected disabilities except for the service-connected sinusitis.]  Accordingly, on remand the appellant must be sent a proper VCAA letter informing her of the information and evidence necessary to substantiate her DIC claim in compliance with Hupp.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the appellant and her representative a corrective VCAA notice letter that complies with Hupp, supra.  In particular, the letter should inform the appellant of all of the Veteran's service-connected disabilities (including his service-connected sinusitis).  The appellant and her representative should be given an opportunity to respond.  

2.  Pursuant to M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(qq), associate with the claims file a copy of the Compensation Service's "Memorandum for the Record" shown at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(r).  
3.  Contact the JSRRC or appropriate agency in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service in Thailand based on the information of record.  In sending a request, it is noted that the Veteran served at Nakhon Phanom RTAFB with the 18th Special Operations Squadron from May 1971 to February 1972 and with the 56th OMS from July 1972 to October 1972.  In submitting this request, provide the JSRRC with a description of the allegations as to herbicide exposure and the Veteran's duties along with copies of any personnel records obtained showing service dates, duties, and units of assignment.  Additionally, follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the claims file.

4.  After obtaining the appropriate release of information forms where necessary, procure records pertaining to lung cancer and COPD treatment that the Veteran received prior to his death.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Muskogee, Oklahoma, especially the records pertaining to his death in January 2008.  If any such records identified by the appellant are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

5.  Obtain an opinion from an appropriate VA medical specialist as to the etiology of the cause of the Veteran's death.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  After reviewing the claims folder and considering the pertinent evidence of record (including the January 2008 certificate of death, which lists the cause of the Veteran's death as lung cancer due to or as a consequence of COPD), the medical specialist should opine as to:  

a) Whether it is more likely than not (i.e., probability greater than 50%), at least as likely as not (i.e., probability of approximately 50%), or less likely than not (i.e., probability less than 50%) that any of the Veteran's service-connected disabilities (laryngitis and pharynx injury with aphonia; labyrinthitis with vertigo; bilateral hearing loss; tinnitus; otitis media of the right ear; sinusitis; and bilateral tympanic membrane perforation, post-operative tympanomastoidectomy of the right ear)-individually or in combination with one another-caused, materially contributed to, or hastened his death. 

In answering this question, the examiner should determine whether any of the Veteran's service-connected disabilities [laryngitis and pharynx injury with aphonia; labyrinthitis with vertigo; bilateral hearing loss; tinnitus; otitis media of the right ear; sinusitis; and bilateral tympanic membrane perforation, post-operative tympanomastoidectomy of the right ear]-individually or in combination with one another-involved active processes affecting vital organs that produced debilitating effects and general impairment of health to an extent that would have rendered the Veteran materially less capable of resisting the effects of lung cancer and COPD.

b) Whether it is more likely than not (i.e., probability greater than 50%), at least as likely as not (i.e., probability of approximately 50%), or less likely than not (i.e., probability less than 50%) that the Veteran's lung cancer and COPD had their clinical onset in service or were otherwise related to active duty.  

A complete rationale should be given for all opinions and conclusions expressed.  If the medical specialist finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

6.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the medical specialist for corrective action, as appropriate.

7.  Then, readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

